

117 HRES 115 IH: Expressing the sense of Congress that the insurrection at the United States Capitol involved acts of domestic terrorism, and condemning the instigating role of the Proud Boys in these acts.
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 115IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Espaillat (for himself and Mr. García of Illinois) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of Congress that the insurrection at the United States Capitol involved acts of domestic terrorism, and condemning the instigating role of the Proud Boys in these acts.Whereas the Proud Boys are a White supremacist, anti-immigrant, anti-LGBTQ, anti-Semitic, neofascist, misogynistic, chauvinist, extremist organization that frequently attacks and intimidates those who oppose their tenets;Whereas leaders and members of the Proud Boys have frequently confirmed that they are an organized entity with rituals, a leadership structure, and chapters around the United States;Whereas the Proud Boys frequently and haughtily employ violent tactics to target marginalized communities;Whereas during the Presidential debate on September 30, 2020, when asked by moderator Chris Wallace to condemn white supremacists and militia groups, former President Donald Trump responded by saying that the Proud Boys organization should stand back and stand by;Whereas during the insurrection at the United States Capitol on January 6, 2021, members of the Proud Boys organization openly led a preplanned, treasonous attempt to overturn the results of a legitimate, democratic Presidential election;Whereas photographic and video evidence indicate that members of the Proud Boys, including some wearing tactical gear and earpieces, violently desecrated the Capitol and threatened the lives of Members of Congress, congressional employees, law enforcement, and innocent bystanders;Whereas several members of the Proud Boys organization have been charged by Federal officials for their roles in the insurrection at the United States Capitol;Whereas, as described in a Federal complaint recently filed against Proud Boys leader Dominic Spaz Pezzola, in the days following the attack he and other members of the group talked about how they would have killed then-Vice President Pence and Speaker Nancy Pelosi if they had the chance;Whereas for their roles in other violent acts, members of the Proud Boys have been tried and convicted in the United States court system for gang assaults; andWhereas violent political acts carried about by the Proud Boys around the country have left numerous people seriously injured, including police officers and peaceful protesters: Now, therefore, be itThat the House of Representatives—(1)determines that the Proud Boys have engaged in acts of domestic terrorism, including at the United States Capitol;(2)adjudges that the insurrection at the United States Capitol on January 6, 2021, involved acts of domestic terrorism as the term is defined in section 2331(5) of title 18, United States Code;(3)underscores and condemns the instigating role of the Proud Boys organization in the insurrection;(4)condemns the use of violence to advance political ideologies;(5)condemns violent and discriminatory behavior;(6)urges the Department of Justice and State and local law enforcement entities to recognize and address the threat posed by the Proud Boys and other individuals and organizations that espouse and promote White supremacy; and(7)encourages the Department of Justice and State and local law enforcement entities to intensify efforts to hold members of the Proud Boys legally accountable for their violent actions at the United States Capitol and elsewhere.